DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Remarks and IDS filed on April 14, 2022, Terminal disclaimer filed on April 29,2022  and Supplemental Amendment to Claims filed on May 2, 2022 are acknowledged.
2.2.	As a result of both Amendments, Claims 2-4, 7-8 and 10-30  have been canceled. Claims 32 and 33 are newly added. Therefore, Claims 1,5-6, 9 and 31-33 are active. 
2.3.	Claim 1 has been amended in order to specify color properties of polyester composition and exclude Tin catalyst from Applicant's claimed subject matter. Dependent Claims 5-6,9 and 31-33 have been amended for clarity and dependency.
2.4.	Support for amendment to newly added Claims 32 and 33  and amended Claim 1 was found in original claims and Examples of Applicant's Specification. Therefore, no New Matter has been added with both amendments.
Terminal Disclaimer
3.1.	The Terminal disclaimer filed on April 29, 2022   disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 11,091,586 and 11,072,684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3.2.	Therefore, previously made ODP Rejections of Record have been overcome.
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
In view of the amendment to Claim 1, which required specific limitations with respect to color properties of the polyester composition and exclude residual content of tin in the claim composition used for obtaining calendared film from this Examiner concluded that Applicant's claimed subject matter is novel and unobvious over Prior art of Record. In this respect,  note that Crawford, taking alone or in combination with Walter, do not teach all the limitations of the claimed film obtained from specific copolyester composition as claimed by Applicant. To the contrary Crawford required use of tin catalyst which lead to significantly different color properties.
 At least for reasons above, Claims 1, 5-6,9 and 31-33 are  allowed. 
EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment was given in an interview with
 Mr. Everett  on May 3, 2022.
The application has been amended as follows:
6.	Replace Abstract filed on February 18, 2019 as shown below:
Calendered films or sheets obtained from a composition comprising  at least one polyester which has the L* color value of greater than 90 and comprises terephthalic acid residues, optional aromatic and/or aliphatic dicarboxylic acid residues having up to 20 carbon atoms;  glycol component comprising  2,2,4,4-tetramethyl-1,3-cyclobutanediol residues  and ethylene glycol residues; a catalyst/stabilizer component which comprises titanium atoms, manganese atoms, phosphorous atoms; fillers; release additives  and does not comprises tin atoms. Calendered films or sheets can be used in a wide range of applications including packaging, pool liners, graphic arts, transaction cards, security cards and others. 
Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENNADIY MESH/Examiner, Art Unit 1763         

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765